DETAILED ACTION
This Office action is in response to the amendment filed 29 July 2021. Claims 1-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 12 are objected to because of the following informalities.  Appropriate correction is required.
For claims 3 and 12, “the set of channel affects” (all three instances in each claim) should be corrected to ---the set of channel effects---.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 10, and 19, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye et al. (US 2021/0091979).
For Claims 1, 10, and 19, Ye teaches a computer-implemented method, a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (see paragraphs 7, 23-24: computers, CRM), and a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, 
receiving, at a first modem, a first unit of communication over a radio frequency (RF) communication path from a second modem, wherein the first modem and the second modem process information for RF communications (see paragraphs 27, 42, 44, 55: wireless, transmitter, receiver); 
identifying, by the first modem, one or more fields in the first unit of communication, the one or more fields used to analyze the RF communication path (see paragraphs 44, 55, 60: signal, payload, reference signal); 
extracting, by the first modem, data from the one or more fields (see paragraphs 44, 55: sampling); 
accessing, by the first modem, a channel model that includes one or more machine learning models, wherein the channel model is configured to reproduce channel conditions in an approximation of a channel representative of the RF communication path from the first modem to the second modem (see paragraph 61: channel equalization model; see also paragraphs 45, 30-32: modeling/reproducing the channel for compensation purposes); 
training, by the first modem, the channel model using the extracted data (see paragraph 61: training), wherein the training includes: 
providing, by the first modem, the extracted data to the channel model, processing, using the channel model, the extracted data (see paragraphs 61, 65), and 
in response to processing the extracted data, updating one or more parameters of the channel model, wherein the updated parameters of the channel model cause updates to the approximation of the channel representative of the communication path (see paragraphs 66, 67); and 
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2021/0091979) as applied to claims 1, 10, and 19 above, and further in view of Pare, Jr. et al. (US 2003/0231709).
For Claims 2, 11, and 20, while Ye does teach a training signal and reference signal (see paragraphs 59, 61), Ye as applied above is not explicit as to, but Pare teaches the computer-implemented method, wherein the one or more fields of the first unit of communication comprise at least one of (i) a preamble frame, (ii), one or more reference signals, (iii) a sounding frame, (iv) a baseline encoding frame, or (v) a learned encoding frame (see paragraph 61: preamble).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the signal structure as in Pare when training the signal processing model of Ye. One of ordinary skill would have been able to use a known signal component for a known purpose with the reasonably predictable result of appropriately training the channel model.
For Claims 3 and 12, though Ye teaches detecting an error (offset) (see paragraphs 66, 67), Ye as applied above is not explicit as to, but Pare teaches the computer-implemented method, further comprising: 
determining, by the first modem, a presence of an information frame by detecting a presence of the preamble frame in the first unit of communication (see paragraph 61); and 

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine offsets as in Pare when training the signal processing model of Ye. One of ordinary skill would have been able to use a known operation for adjusting model parameters in a known manner with the reasonably predictable result of appropriately training the channel model.
For Claims 4 and 13, Ye as applied above is not explicit as to, but Pare teaches the computer-implemented method, further comprising: providing, by the first modem, one or more of the time offset, the frequency offset, phase offset, channel response, or the spatial offset to the channel model for approximating the channel representative of the communication path (see paragraphs 61-63: model training).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine and use offsets as in Pare when training the signal processing model of Ye. One of ordinary skill would have been able to use a known operation for adjusting model parameters in a known manner with the reasonably predictable result of appropriately training the channel model.

Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2021/0091979) and Pare, Jr. et al. (US 2003/0231709) as applied to claims 1-3 and 10-12 above, and further in view of Wicker, Jr., et al. (US 2015/0092824).
For Claims 5 and 14, Ye further teaches the computer-implemented method, further comprising: 
determining, by the first modem, channel effects of the channel representative of the communication path by comparing data within the frame of the received first unit of communication to known data transmitted in the frame by the second modem (see paragraphs 61, 65); and 
providing, by the first modem, the set channel effects to the channel model for updating the approximation of the channel representative of the communication path (see paragraphs 66-67).
Ye as applied above is not explicit as to, but Wicker teaches using a sounding frame (see paragraph 10).
Thus it would have been obvious to one of ordinary skill the art at the time the application was filed to use a sounding signal as in Wicker when implementing the modeling method of Ye. One of ordinary skill would have been able to use a known type of channel measuring signal for modeling a channel with the reasonably predictable result of maintaining an accurate channel model.
For Claims 6 and 15, Ye further teaches the computer-implemented method, wherein the set of channel effects includes one or more of amplitude response effects, phase response effects, memory effects, interference effects, distortion effects, compression effects, or noise effects, and wherein one or more of these channel effects is applied to the channel model to train the channel model (see paragraphs 31-33: interference, model training).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2021/0091979), Pare, Jr. et al. (US 2003/0231709), and Wicker, Jr., et al. (US 2015/0092824) as applied to claims 1-3, 5, 10-12, and 14 above, and further in view of Venkataramani et al. (US 2014/0016688).
For Claims 7 and 16, Ye further teaches the computer-implemented method, wherein training the channel model further comprises: providing, by the first modem, the extracted data from the one or more fields to the channel model for training the channel model (see paragraphs 61, 65).
The references as applied above are not explicit as to, but Venkataramani teaches optimizing a model by minimizing a computational distance between characteristics exhibited by the channel model upon applying the set of channel effects to the channel model and characteristics of a reference channel used for comparison to the channel model (see paragraphs 11, 14, 16, 81).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the channel model as in Venkataramani when implementing the method of Ye. One of ordinary skill would have been able to use known mathematical techniques to accomplish optimized channel modeling with known input signaling types.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2021/0091979) and Pare, Jr. et al. (US 2003/0231709) as applied to claims 1, 2, 10, and 11 above, and further in view of Rappaport et al. (US 2005/0265321).
For Claims 8 and 17, the references as applied above are not explicit as to, but Rappaport teaches the computer-implemented method, wherein the first modem is coupled to an electronic device having a display (see paragraphs 50, 77, 78: display), wherein the electronic device is configured to display the first unit of communication, including one or more of: 
displaying a transmit signal constellation plot of the first unit of communication; displaying a received power spectral density of the first unit of communication; displaying partially synchronized information of the first unit of communication determined by the first modem; displaying data corresponding to the sounding frame; displaying data corresponding to the learned encoding frame; or 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to display channel characteristics as in Rappaport when implementing the method of Ye. The motivation would be to provide for a network administrator to monitor network performance with a known type of interface.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2021/0091979) as applied to claims 1 and 10 above, and further in view of Lee et al. (US 2015/0139002).
For Claims 9 and 18, Ye as applied above is not explicit as to, but Lee teaches the computer-implemented method, further comprising: generating, by the first modem, an encoder/decoder model used to model a use of encoding and decoding data between the first modem and the second modem, wherein the encoder/decoder model is configured to generate an encoding mode at a particular information rate for the second modem based on the set of channel effects associated with the communication path (see paragraphs 33-36: modeling, optimal MCS for transmitter side).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine the encoding mode as in Lee when optimize the channel as in Ye. The motivation would be to improve the efficiency of the MCS determining process.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2021/0091979) as applied to claim 1 above, and further in view of Oktay et al. (US 2019/0141580).
For Claim 21, while Ye does teach that the channel is modeled using measured values for equalization, Ye as applied above is not explicit as to, but Oktay teaches the computer-implemented 
	in response to training the channel model, generating, by the first modem using the trained channel model, a simulated set of channel effects associated with the communication path from a prior point in time (see paragraphs 27, 28: modeling using collected performance data; paragraphs 32, 35, 49-50: collect data, use model to optimize network, machine learning).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to save measured channel values for future use as in Oktay when modeling the channel as in Ye. One of ordinary skill would have been able to do so with the reasonably predictable result of providing for future compensation and optimization.

Response to Arguments
The amendment filed 29 July 2021 has been entered.
Previous objections and rejections under 35 USC 112 are withdrawn in light of the amendments to the claims. However, the amendments have resulted in new objections.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are not persuasive. The claims remain rejected over prior art.
Cited portions of Ye clearly show the channel being modeled (simulated), for the purpose of channel compensation. This is similar to applicant’s disclosure (see paragraphs 59, 61, 66 of the pre-grant publication) which show the modeling (simulation) being used for channel compensation. Such modeling in both the instant application and prior art is a reproduction of cannel conditions in an approximation of the channel. Since the modeling is based on measured values, the measured values are necessarily stored and therefore used at a future time. Other art of record also teaches channel modeling and simulation. Venkataramani (paragraphs 11, 14, 16, 81) show using a simulation for 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soliman (US 2004/0085909) teaches the storage of channel quality information for future use in channel prediction. Zhang et al. (US 2019/0075569) teaches channel modeling and simulation for optimization. Stott et al. (US 2016/0373196) teaches storing a simulated channel for testing purposes. O’Shea et al. (US 10396919) teaches a system for controlling RF processing based on past observations. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        8/12/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466